Citation Nr: 0211857	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder, 
to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO), 
which denied the veteran's claim for service connection for 
tinnitus and his application to reopen a claim for service 
connection for a stomach disorder, to include as due to 
exposure to ionizing radiation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Tinnitus was not present during service or for many years 
thereafter and the competent medical evidence shows that the 
veteran's tinnitus is not related to any incident of active 
service, to include acoustic trauma. 

3.  A June 1998 RO decision denied the veteran's application 
to reopen a claim for service connection for a stomach 
disorder, to include as due to exposure to ionizing 
radiation.

4.  Evidence added to the record since the June 1998 RO 
decision is not relevant and, when viewed in conjunction with 
the evidence previously of record, is not significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The June 1998 RO decision denying the veteran's 
application to reopen a claim for service connection for a 
stomach condition, to include as due to exposure to ionizing 
radiation, is final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2001).

3.  Evidence received since the June 1998 RO decision denying 
the veteran's application to reopen a claim for service 
connection for a stomach condition, to include as due to 
exposure to ionizing radiation, is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [The Board 
notes that there have been two cases of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
Dyment v. Principi, 287 F.3d 1377 (2002) and Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002) that have held 
to the contrary, i.e., that the "duty to assist" provisions 
of Section 3(a) of the VCAA do not have retroactive effect.  
Nevertheless, the Board remains bound by VAOPGCPREC 11-2000, 
which held that they do.]  Regardless, the applicability of 
the VCAA in the instant case is a moot point, as all 
pertinent mandates of the VCAA and implementing regulations 
have been satisfied.

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  It was specifically stated in 
the VCAA that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. § 
3.156(a), and provide for limited assistance to claimants 
seeking to reopen previously denied claims. VA's authority to 
provide such additional assistance is provided by 38 U.S.C.A. 
§ 5103A(g) (West Supp. 2001) which states that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.  The Board acknowledges that VBA Fast 
Letter No. 01-13 (February 5, 2001), indicated that, in light 
of the VCAA, VA had a duty to obtain evidence from any new 
source identified by the claimant.  In any event, there is no 
indication of any additional relevant evidence that has not 
been obtained in this case.

The Board notes that the rating decisions, statements of the 
case and supplemental statements of the case provided the 
veteran notice of the specific legal criteria and the 
required evidence necessary for service connection, and to 
reopen a claim for service connection with new and material 
evidence.  The RO has conducted the development specified in 
the May 2001 remand.  In addition, the RO sent the veteran a 
letter in June 2001 informing him of what medical and non-
medical evidence was needed for entitlement to service 
connection for a stomach disorder, due to radiation exposure.  
VA provided the veteran with an occasion to present live 
testimony before the undersigned Board member via a video 
conference.  Service medical records and recent VA medical 
treatment records have been associated with the veteran's 
claim file, and there is no indication that additional VA or 
private medical records exist that could be obtained.  

Regarding the duty to notify, communications from the VA to 
the veteran, including rating decisions, the statement of the 
case, and the supplemental statements of the case, have kept 
him apprised of what he must show to prevail in his claim.  
The evidence appears to be complete.  Consequently, there is 
no further duty to notify the veteran what evidence he may 
submit.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issues on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim. 

Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

The veteran contends that his tinnitus is due to noise 
exposure during service, such as weapons and construction 
equipment.  The veteran further asserts that his stomach 
disorder is the result of his in-service exposure to 
radiation.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses of tinnitus.  
Service personnel records show that the veteran participated 
in Operations CROSSROADS during atomic tests Able and Baker.  

An August 1996 rating decision denied service connection for 
stomach disorder, due to exposure to ionizing radiation.  The 
rating decision explained that the evidence was negative for 
diagnosis of any relevant presumptive diseases on which 
service connection for a stomach disorder could be granted.  
In addition, the rating decision noted that there was no 
evidence linking the veteran's stomach disorder to service, 
or showing that service had aggravated it, and therefore 
service connection could not be granted on a direct, non-
presumptive basis.

Notes of VA treatment provided at the Houston VA Medical 
Center (VAMC) and the Lufkin, Texas, VA Outpatient Clinic 
(VAOPC), dated from 1995 to March 1998, provide diagnoses of 
history of peptic ulcer disease, gastroesophageal reflux 
disease, possible small duodenal ulcer, hiatal hernia - rule 
out reflux - duodenal ulcer pursuant to a June 1994 upper 
gastrointestinal series (UGI).

In May 1998, the veteran submitted VA treatment records 
showing that he underwent a left inguinal herniorrhaphy in 
late August 1955.  At discharge in September 1955, the final 
diagnosis was left indirect inguinal hernia, treated, 
improved.  

VA treatment records received after the June 1998 VA rating 
decision include various treatment records from the Houston 
VAMC and the Lufkin VAOPC dated from March 1992 through 
December 2000.  Also received after the June 1998 rating 
decision were October 1988 medical records from the 
Shreveport VAMC.  The latter records include the report of a 
Radiation Registry.  Together, these VA medical records show 
treatment for a number of conditions, including some related 
to the veteran's stomach.  They do not provide diagnoses of 
any relevant presumptive diseases on which service connection 
for a stomach disorder could be granted, or any opinions 
linking the veteran's current stomach conditions to his 
service or to exposure to radiation therein.

The report of a January 1999 VA audio examination provides 
that the veteran complained of tinnitus, first noticed three 
to four years earlier, that was bilateral and high-pitched.  
The examiner stated that tinnitus was a subjective complaint 
and no objective measure existed to validate its presence of 
absence.  The examiner opined that the veteran's subjective 
complaint of tinnitus was not related to his military history 
of noise exposure.  The examiner pointed out that the veteran 
reported that the noises began about three years earlier.  

The report of a January 1999 VA examination for ear disease 
provides that the veteran had bilateral sloping high 
frequency sensorineural hearing loss from mild to moderate in 
intensity that was most probably caused or contributed to by 
exposure to loud noise during his service.  (Service 
connection is currently in effect for the veteran's hearing 
loss.)

Correspondence dated in March 1999 from the Defense Threat 
Reduction Agency provides that he had been identified as a 
nuclear test participant.  He had participated in CROSSROADS.  
The average doses estimate for participants was recorded as 
0.6 rem.  

During a November 2000 video conference hearing, the veteran 
specifically testified that he did not have any diagnosis of 
a relevant presumptive disability but was being treated for a 
hiatal hernia and a duodenal ulcer.  He received treatment 
from VA and did not have a private doctor.  He testified that 
he was in Operation CROSSROADS for the Able and Baker tests 
and described specific details.  He said that doctors had 
told him that his stomach problems were due to radiation 
exposure but that none would put such an opinion in writing.  
He said that he had experienced stomach problems since 
leaving service.  

The report of a March 2001 VA examination indicates that the 
veteran first noted tinnitus in approximately 1995, that was 
constant and bilateral.  The examiner stated that tinnitus 
was a subjective complaint with no objective means of 
documenting its presence or absence.  The examiner opined 
that it was unlikely that the veteran's complaint of tinnitus 
was directly related to his history of military noise 
exposure.  The examiner explained this opinion by pointing 
out that the onset of the veteran's tinnitus did not occur 
until approximately six years earlier.  

During a July 2002 Travel Board hearing, the veteran 
testified that he had experienced tinnitus and hearing loss 
during service three to five times when exposed to dynamite 
explosions without ear protection.  He had experienced the 
tinnitus ever since that time, and it had gotten worse in the 
last six years.  He also described in detail two bomb tests 
that he witnessed during his service.  He said that he had 
experienced stomach pain during service for which he took 
antacids, had continued to experience it since service, and 
when he was hospitalized in 1955 it was for similar symptoms.  
He reported that doctors had related that his stomach 
disorder could be due to the radiation tests but would not 
reduce such opinions to writing.  

Legal Analysis

New and Material Evidence

The June 1998 RO decision became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  In order to reopen this earlier claim, 
the veteran must present or secure new and material evidence 
with respect to the claim, which has been denied.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The evidence of record at the time of the June 1998 rating 
decision consisted of the veteran's service medical records, 
his service personnel records, the 1955 VA treatment records, 
and records from the Houston VAMC and the Lufkin VA 
Outpatient Clinic, dated from 1995 to March 1998.  The 
remaining items of evidence currently in the claims file (the 
additional VA treatment records, and the veteran's hearing 
transcripts) were submitted after the June 1998 rating 
decision.  Some of the additional VA treatment records are 
duplicates of records are already in the claims file at the 
time of the June 1998 rating decision.  In a broad sense, the 
remaining items are new, in that they were not of record at 
that time.

On the other hand, the newly submitted, non-duplicative 
evidence is not material or probative to the issue of service 
connection for a stomach disorder, due to radiation.  What 
was missing at the time of the June 1998 decision was 
competent evidence showing that the veteran suffered from a 
presumptive or radiogenic disease (38 C.F.R. §§ 3.309(d), 
3.311(b)(2)) to warrant service connection, or that the 
veteran's current gastrointestinal disorders, to include a 
stomach condition, began during or are causally linked to any 
incident of service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  The veteran's new evidentiary submissions 
also fail to provide such evidence.  The veteran's own 
assertions that radiation exposure resulted in a stomach 
condition, and that doctors had told him this was the case, 
are entitled to no probative weight as he is a lay person.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The non-
duplicative VA treatment records are negative for any 
suggestion or medical opinion that the veteran has a relevant 
presumptive disease, or that radiation exposure caused any of 
his current stomach disorders.  Thus, they fail to support 
the veteran's assertion of service connection.  The 
additional evidence in question merely confirms what was 
already known: that the veteran has current stomach 
disorders, and participated in Operations CROSSROADS.  This 
evidence does not provide a more complete picture, within the 
meaning of Hodge, supra.

The Board is cognizant of the fact that presumptive service 
connection may be established for diseases specific to 
radiation-exposed veterans, such as various forms of cancers, 
listed under 38 C.F.R. § 3.309(d), to include stomach cancer.  
These conditions will be presumed to have been incurred in 
active service if the veteran participated in a "radiation 
risk activity" such as onsite participation in an atmospheric 
nuclear test; the occupation of Hiroshima or Nagasaki Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war in Japan during World War II.  38 C.F.R. § 
3.309(d)(3)(ii).  Also, other "radiogenic" diseases, such as 
various forms of cancer, including stomach and colon cancer, 
listed under 38 C.F.R. § 3.311(b)(2) found five years or more 
after service in an ionizing radiation exposed veteran may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.

While the veteran is a radiation-exposed veteran because he 
was present for nuclear testing during operation CROSSROADS, 
the medical evidence of record does not show that he has been 
diagnosed with a presumptive or radiogenic disease of the 
gastrointestinal system, to include the stomach, within the 
meaning of the cited legal authority. 
The Board finds that the evidence submitted since the June 
1998 rating decision is not new and material.  Accordingly, 
the claim for service connection for a stomach disorder, to 
include as due to radiation exposure, is not reopened.

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  

In this regard, the Board notes that the veteran is service-
connected for hearing loss, and that as such it may be said 
that noise exposure was consistent with his service.  
38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  
Nevertheless, the record contains two medical opinions that 
it was unlikely that the veteran's tinnitus is related to his 
military noise exposure.  The Board finds that these two 
opinions are probative, in that they provide an explanation 
based on the veteran's history.  By contrast, the veteran's 
own assertions that his tinnitus is medically related to his 
active duty are entitled to no probative weight.  Espiritu, 
supra.  

The Board notes that during his most recent hearing, the 
veteran asserted that he had experienced tinnitus ever since 
his separation from service, thus contradicting the history 
on which the negative VA opinions were based.  On the other 
hand, during two separate prior VA examinations, the veteran 
related that his tinnitus had only begun in the last few 
years.  The Board finds that the two examination reports and 
opinions from physicians, who both recorded that the 
veteran's tinnitus began many years after service and was not 
causally linked to any remote incident of active duty, to 
include noise exposure, are more probative than the veteran's 
recent statements that his tinnitus began during service.  
The Board is cognizant of the fact that service connection is 
currently in effect for hearing loss and that grant was 
based, in part, on the veteran's history of in-service noise 
exposure.  However, in light of the two competent medical 
opinions that clearly go against the contended causal link, 
and the absence of any contrary opinion that is competent as 
to causation of the veteran's tinnitus, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.  As the preponderance of the evidence is 
against the, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991).














ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
stomach condition, due to radiation exposure, is denied.

Entitlement to service connection for tinnitus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

